
	

113 SRES 384 ATS: Expressing the sense of the Senate concerning the humanitarian crisis in Syria and neighboring countries, resulting humanitarian and development challenges, and the urgent need for a political solution to the crisis.
U.S. Senate
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Kaine (for himself, Mr. Rubio, Mr. Durbin, Ms. Klobuchar, Mr. Murphy, Mr. Leahy, Mr. Cardin, Mrs. Shaheen, Mr. Menendez, Mrs. Gillibrand, Mrs. Boxer, Mr. Whitehouse, Mr. Casey, Mr. Blumenthal, Mr. Warner, Mr. Kirk, Mr. King, Mr. Markey, Mr. Cruz, Mrs. Feinstein, Ms. Collins, Mr. Cornyn, Mr. Boozman, Mr. Franken, Mr. Burr, Mr. Udall of New Mexico, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		April 2, 2014Reported by Mr. Menendez, without amendmentApril 3, 2014Considered and agreed toRESOLUTION
		Expressing the sense of the Senate concerning the humanitarian crisis in Syria and neighboring
			 countries, resulting humanitarian and development challenges, and the
			 urgent need for a political solution to the crisis.
	
	Whereas United Nations Security Council Resolution 2139, adopted on February 22, 2014, expresses
			 grave alarm at the significant and rapid deterioration of the
			 humanitarian situation in Syria, in particular the dire situation of
			 hundreds of thousands of civilians trapped in besieged areas, most of whom
			 are besieged by the Syrian armed forces and some by opposition groups, as
			 well as the dire situation of over 3,000,000 people in hard-to-reach
			 areas, and deplores the difficulties in providing, and the failure to
			 provide, access for the humanitarian assistance to all civilians in need
			 inside Syria;
		Whereas widespread and systematic attacks on civilians, schools, hospitals, and other civilian
			 infrastructure, in violation of international humanitarian law, continue
			 in Syria,
			 and parties to the conflict are blocking humanitarian aid delivery,
			 including food and medical care from many civilian areas;Whereas the World Health Organization estimates that 70 percent of Syria’s health professionals, up
			 to 80,000 people, have fled the country, cases of typhoid, tuberculosis,
			 polio and other diseases are rampant and increasing, and medical
			 personnel inside Syria are deliberately targeted by parties to the
			 conflict;Whereas the United Nations High Commissioner for Refugees (UNHCR) has registered more than
			 2,500,000 Syrian refugees, nearly 80 percent of whom are women and
			 children, and by the end of this year, the United Nations estimates the
			 number of refugees will increase to 4,000,000;Whereas nearly 500,000 refugees from the Syrian conflict are children under the age of
			 five, and more than 11,000 children have been killed and thousands more
			 have suffered severe injuries, including burns, shrapnel wounds, the
			 severing
			 of limbs, and spinal cord injuries;Whereas over 5,000,000 children affected by the conflict desperately need food, clean water,
			 shelter, medical care and psychosocial support;Whereas, since 2011, nearly 3,000,000 Syrian children have been forced to quit their education as
			 fighting has destroyed classrooms, left children too terrified to go to
			 school, and forced families to flee the country;Whereas the refugee crisis threatens the stability of the Middle East, putting immense burdens on
			 Syria's neighbors, most notably Lebanon and Jordan,  as well as Turkey and
			 Iraq; andWhereas the United States Government has played a leading role in addressing the Syrian crisis,
			 providing
			 $1,700,000,000 in humanitarian assistance to those suffering inside Syria,
			 as well as to refugees and host communities in the neighboring countries:
			 Now, therefore, be it
		
	
		That the Senate—(1)strongly condemns the unlawful use of violence against civilians by all parties to the conflict in
			 Syria, particularly the ongoing violence and widespread human rights
			 violations perpetrated against the people of Syria by the Government of
			 Syria;(2)urges all parties to the conflict to immediately halt indiscriminate attacks on civilians and
			 civilian infrastructure;(3)affirms the neutrality of medical
			 professionals providing humanitarian assistance and health care on a
			 non-political basis, and condemns attacks against such personnel or
			 interference in the provision of medical care;(4)urges all parties in Syria to allow for and facilitate immediate, unfettered access to humanitarian
			 aid throughout the Syrian Arab Republic, respecting the safety, security,
			 independence, and impartiality of humanitarian workers and ensuring
			 freedom of movement to deliver aid;(5)supports the immediate and full implementation of United Nations Security Council Resolution 2139
			 (2014), which
			 calls for unimpeded access of humanitarian assistance to all Syrians to
			 address the rapid deterioration of the humanitarian situation in Syria,
			 in particular the dire situation of hundreds of thousands of civilians
			 trapped in besieged areas, most of whom are besieged by the Syrian armed
			 forces and some by opposition groups, as well as the dire situation of
			 over 3,000,000 people in hard-to-reach areas;(6)calls on the international community to assist the people of Syria, especially internally displaced
			 persons and refugees, in meeting basic needs, including access to food,
			 health care, shelter, and clean drinking water;(7)calls on the international community to support civilians and innocent victims of the conflict in
			 Syria, particularly women and children who are displaced and vulnerable to
			 physical and psychological exploitation;(8)calls on the international community to implement steps that prevent gender-based violence, and
			 assure the protection of women and girls against sexual exploitation,
			 human trafficking, and rape;(9)calls on the international community to continue to support neighboring countries and host
			 communities who are generously supporting refugees fleeing the conflict in
			 Syria;(10)calls on the international community to increase  investment for education in host communities to
			 expand learning opportunities for refugee children and to support programs
			 that help children gain access to quality education, protect them from
			 violence and abuse, and provide counseling and psychosocial support;(11)calls on countries that are hosting refugees in the region to support refugee self-reliance and
			 dignity by expanding employment opportunities for refugees;(12)calls on international donors and aid agencies to integrate humanitarian relief and longer term
			 development programs through a comprehensive  regional strategy to address
			 the
			 protracted crisis in Syria; and(13)calls on the President to develop and submit to the appropriate committees of Congress within 90
			 days from adoption of this resolution a strategy for United States
			 engagement in addressing the Syrian humanitarian crisis, to include
			 assistance and
			 development, and protecting human rights inside Syria and in the region.
			
